DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-12 in the reply filed on 10/17/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim recites “wherein the handle assembly is configured move from” and appears to be missing a word, such as the word “to”, in between the words configured and move.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9-12, the recitation of “a handle assembly” in claim 9 is unclear as to whether the handle assembly is positively (structurally) recited or whether it is only functionally recited in the claims.  This is because the second endoscopic instrument is positively (structurally) claimed as part of the system, but the claims do not recite that the second endoscopic instrument comprises a handle assembly, but rather just functionally recite that the attachment member of the system is configured to receive a handle assembly of the second endoscopic instrument.  Thus, it is unclear whether the handle assembly is positively recited as a necessary component of the structure of the claimed system, or whether the attachment member merely needs to be functionally capable of receiving any kind of handle assembly.  The additional limitations in claims 10-12 similarly are unclear as to whether the handle assembly is positively or functionally recited.  Accordingly, the claims are indefinite.  Note that claims 10-12 are also indefinite by virtue of their dependency on indefinite base claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0296699 A1 to Deckman et al. (hereinafter "Deckman").
Regarding claim 1, Deckman discloses (see abstract; Figs. 1A-5E; and [0052]-[0076]) a modular assembly (10, Fig. 1A), comprising: a main body (40); a dual-lumen catheter (24) attached to a distal end of the main body; a first lumen (at needle portion 413, see Fig. 1A and [0066]) extending through the main body, the first lumen contiguous with a first lumen (59) of the dual-lumen catheter (see Figs. 1A-B and [0054]); a second lumen extending through the main body (connecting probe port 212 to lumen 32 through handle 40, see Fig. 1A and [0064]), the second lumen contiguous with a second lumen (32) of the dual-lumen catheter (since it receives the imaging insert 70, see Fig. 1A and [0061]/[0064]); and an attachment member (probe port 212) formed within the main body at a proximal end of the second lumen (see Fig. 1A and [0064]).
Deckman further discloses (claim 2) wherein the first lumens of the main body and the dual-lumen catheter are configured to receive a first endoscopic instrument therethrough (needle 14, see Fig. 1A and [0054]/[0066]) and wherein the second lumens of the main body and the dual-lumen catheter are configured to receive a second endoscopic instrument (imaging insert 70) therethrough (see Fig. 1A and [0061]/[0064]); (claim 3) wherein the attachment member is configured to receive a handle assembly (320, Fig. 5B is manipulatable by the surgeon and therefore is a handle assembly) of the second endoscopic instrument in a snap-lock configuration (see [0064] and Fig. 5B); (claim 4) further comprising a first support structure attached to a proximal end of the main body at a proximal end of the first lumen (structure comprising needle port 413, see Fig. 1A and [0066]); and (claim 5) further comprising a second support structure (72, Fig. 1A, see [0055]) attached to the distal end of the main body at a distal end of the first lumen.
Regarding claim 6, Deckman discloses (see abstract; Figs. 1A-5E; and [0052]-[0076]) a system (as shown in the Figures), comprising:  a modular assembly (10, Fig. 1A), comprising: a main body (40); a dual-lumen catheter (24) attached to a distal end of the main body; a first lumen (connecting probe port 212 to lumen 32 through handle 40, see Fig. 1A and [0064]) extending through the main body, the first lumen contiguous with a first lumen (32) of the dual-lumen catheter (since it receives the imaging insert 70, see Fig. 1A and [0061]/[0064]); a second lumen (within handle 40 connecting slider 45 to needle 14) extending through the main body, the second lumen contiguous with a second lumen (59) of the dual-lumen catheter (see Figs. 1A-B and [0052]/[0054]); and an attachment member (connection of needle 14 and slider 45 enabling longitudinal movement of needle 14) formed within the main body at a proximal end of the second lumen (see Fig. 1A and [0052]); a first endoscopic instrument (imaging insert 70, see Fig. 1A and [0061]/[0064]) extending through the first lumens of the main body and the dual-lumen catheter; and a second endoscopic instrument (needle 14, see Fig. 1A and [0054]/[0066]) extending through the second lumens of the main body and dual-lumen catheter.
Deckman further discloses (claim 7) wherein the first endoscopic instrument is a radial ultrasound probe (see [0055]-[0058]) and the second endoscopic instrument is a biopsy needle (see [0053], fully capable of being used in a biopsy procedure); (claim 8) wherein the second endoscopic instrument is configured to move laterally between a first and second position within the dual-lumen catheter (see [0052], via slider 45); (claim 9) wherein the attachment member is configured to receive a handle assembly of the second endoscopic instrument in a snap-lock configuration (see [0052]/[0076]); (claim 10) wherein the handle assembly is configured to move laterally along the main body of the modular assembly (see Fig. 1A and [0052]/[0076]); (claim 11) wherein the handle assembly is configured move from a first position in which a distal end of the second endoscopic instrument is disposed within the second lumen of the dual-lumen catheter, and a second position in which the distal end of the second endoscopic instrument extends beyond a distal end of the dual-lumen catheter (see Fig. 1A and [0052]/[0076]); and (claim 12) wherein the handle assembly includes a plunger (45) configured to move the second endoscopic instrument between the first and second position (see Fig. 1A and [0052]/[0076]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached PTO-892 Notice of References cited for additional relevant prior art disclosing dual lumen catheters suitable for containing an ultrasound probe and a biopsy needle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771